             Case 2:20-cv-00306-JCC Document 10 Filed 03/12/20 Page 1 of 3




1                                                                The Honorable John C. Coughenour

2    James A. Tupper, Jr., (WSBA #16873)
     Lynne M. Cohee (WSBA #18496)
3    Cameron L. Long (WSBA #53014)
     Tupper Mack Wells PLLC
4    2025 First Avenue, Suite 1100
     Seattle, WA 98121
5    Phone: (206) 493-2300
     Fax: (206) 493-2310
6    tupper@tmw-law.com
     cohee@tmw-law.com
7    long@tmw-law.com
     Attorneys for Defendant Pacific Coast Coal Company
8
9
                                  UNITED STATES DISTRICT COURT
10                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
11
          PUGET SOUNDKEEPER ALLIANCE,                       Case No. 2:20-cv-00306
12
                                    Plaintiff,              CORPORATE DISCLOSURE
13                                                          STATEMENT OF DEFENDANT
                   v.                                       PACIFIC COAST COAL COMPANY
14
          PACIFIC COAST COAL COMPANY,
15
                                    Defendant.
16

17

18            Defendant PACIFIC COAST COAL COMPANY files this corporate disclosure

19   statement pursuant to Fed. R. Civ. P. 7.1 and LCR 7.1(a)(2) and hereby discloses, by and through

20   its undersigned counsel, the following:

21            Pacific Coast Coal Company is a joint venture partnership 98% owned by Pacific Coast

22   Coal Company, Inc., a Washington corporation, and 2% owned by Franklin Energy, L.L.C., a

23   Washington limited liability company.

24   //

25   //


      DEFENDANT’S CORPORATE                                            Tupper Mack Wells PLLC
      DISCLOSURE STATEMENT                          1                 2025 First Avenue, Suite 1100
      Case No. 2:20-cv-00306                                              Seattle, Washington 98121
                                                               T EL 206.493.2300 F AX 206.493.2310
        Case 2:20-cv-00306-JCC Document 10 Filed 03/12/20 Page 2 of 3




1        Dated this 12th day of March, 2020.

2
                                      TUPPER MACK WELLS PLLC
3

4
                                      s/Cameron L. Long ______
5                                     Cameron L. Long, WSBA No. 53014
6                                     Attorney for Defendant Pacific Coast Coal
                                      Company
7
                                      Tupper Mack Wells PLLC
8                                     2025 First Avenue, Suite 1100
                                      Seattle, WA 98121
9                                     Phone: (206) 493-2300/Fax: (206) 493-2310
                                      long@tmw-law.com
10
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25


     DEFENDANT’S CORPORATE                                       Tupper Mack Wells PLLC
     DISCLOSURE STATEMENT                      2                2025 First Avenue, Suite 1100
     Case No. 2:20-cv-00306                                         Seattle, Washington 98121
                                                         T EL 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00306-JCC Document 10 Filed 03/12/20 Page 3 of 3




1                                         CERTIFICATE OF SERVICE

2            I hereby certify that on this date, I electronically filed the foregoing document with the

3    Clerk of the Court for the United States District Court of Western District of Washington at

4    Seattle using the CM/ECF system which will cause a copy to be served upon the following:

5    Richard Smith, WSBA #21788
6    Meredith Crafton. WSBA #46558
     Katherine Brennan, WSBA #51247
7    SMITH & LOWNEY, PLLC
     2317 East John Street
8    Seattle, Washington 98122
9
             Dated this 12th day of March, 2020, at Seattle, Washington.
10
11                                                 s/ Cameron L. Long
                                                   Cameron L. Long, WSBA #53014
12

13

14   4843-9133-7911, v. 1


15

16

17

18
19

20

21

22

23

24

25


      DEFENDANT’S CORPORATE                                               Tupper Mack Wells PLLC
      DISCLOSURE STATEMENT                             3                 2025 First Avenue, Suite 1100
      Case No. 2:20-cv-00306                                                 Seattle, Washington 98121
                                                                  T EL 206.493.2300 F AX 206.493.2310
